         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
       vs.                                        )       Cr. No. 19-04446 KWR
                                                  )
HARRISON DAVIS,                                   )
                                                  )
               Defendant.                         )



                                      PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P., the parties notify the Court of the

following agreement between the United States Attorney for the District of New Mexico, the

Defendant, HARRISON DAVIS, and the Defendant’s counsel, Sylvia Baiz:

                               REPRESENTATION BY COUNSEL

       1.      The Defendant understands the Defendant’s right to be represented by an attorney

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant=s attorney and is fully satisfied with that attorney’s legal representation.

                                 RIGHTS OF THE DEFENDANT

       2.      The Defendant further understands the Defendant’s rights:

               a.      to be prosecuted by indictment;

               b.      to plead not guilty, or having already so pleaded, to persist in that plea;

               c.      to have a trial by jury; and

               d.      at a trial:

                       1)       to confront and cross-examine adverse witnesses,
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 2 of 10




                      2)      to be protected from compelled self-incrimination,

                      3)      to testify and present evidence on the Defendant’s own behalf, and

                      4)      to compel the attendance of witnesses for the defense.

                     WAIVER OF RIGHTS AND PLEA OF GUILTY

       3.     The Defendant agrees to waive these rights and to plead guilty to Count 1 of the

information, charging a violation of 18 U.S.C. §§ 1153 and 1112 that being Involuntary

Manslaughter in Indian Country.

                                        SENTENCING

       4.     The Defendant understands that the maximum penalty provided by law for this

offense is:

              a.      imprisonment for a period of not more than eight (8) years;

              b.      a fine not to exceed the greater of $250,000 or twice the pecuniary gain to

                      the Defendant or pecuniary loss to the victim;

              c.      a term of supervised release of not more than three (3) years to follow any

                      term of imprisonment. (If the Defendant serves a term of imprisonment,

                      is then released on supervised release, and violates the conditions of

                      supervised release, the Defendant’s supervised release could be revoked

                      — even on the last day of the term — and the Defendant could then be

                      returned to another period of incarceration and a new term of supervised

                      release.);

              d.      a mandatory special penalty assessment of $100.00; and

              e.      restitution as may be ordered by the Court.


                                                2
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 3 of 10




       5.      The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.

       6.      The parties are aware that the Court will decide whether to accept or reject this plea

agreement. The Court may defer its decision as to acceptance or rejection until there has been an

opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure

11(c)(5), if the Court rejects this plea agreement, the defendant shall have the right to withdraw

the defendant’s plea of guilty.

       7.      Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may be helpful to the Court, including but not limited to

information about the recommendations contained in this agreement and any relevant conduct

under U.S.S.G. § 1B1.3.

                                  ELEMENTS OF THE OFFENSE

       8.      If this matter proceeded to trial, the Defendant understands that the United States

would be required to prove, beyond a reasonable doubt, the following elements for violations of

the charges listed below:

       Count 1: 18 U.S.C. §§ 1153 and 1112, that being involuntary manslaughter in Indian

       Country,

               First:             The Defendant caused the death of the victim;

               Second:            The victim was killed while the Defendant was committing an
                                  unlawful act not amounting to a felony, a lawful act in an unlawful
                                  manner, which act might produce death, or a lawful act without
                                  due caution and circumspection, which act might produce death;

               Third:             The Defendant is an Indian; and

                                                    3
          Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 4 of 10




                Fourth:        The incident occurred in Indian Country in the District of New
                               Mexico.


                           DEFENDANT==S ADMISSION OF FACTS

         9.     By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize

and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge

that if I chose to go to trial instead of entering this plea, the United States could prove facts

sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a

reasonable doubt, including any facts alleged in the information that increase the statutory

minimum or maximum penalties. I specifically admit the following facts related to the charges

against me, and declare under penalty of perjury that all of these facts are true and correct:

         On July 1, 2018, I went out driving on my all-terrain vehicle. With me in the

         vehicle was my grandson, E.D. I had been drinking alcohol and was drunk.                   I

         crashed the vehicle, harming myself, and killing my grandson. My grandson and I

         are Navajo, so are Indian as defined by federal law. I was driving on the Navajo

         reservation, within the District of New Mexico.

         10.    By signing this agreement, the Defendant admits that there is a factual basis for

each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees

that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense

level.



                                                   4
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 5 of 10




                                   RECOMMENDATIONS

       11.     The United States and the Defendant recommend as follows:

               a.     The Defendant and the United States have made an AGREEMENT

                      pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), that a specific

                      sentence of 5 to 8 years is the appropriate disposition in this case. This

                      agreement takes into account the Defendant’s acceptance of responsibility,

                      with no further reduction to occur. The remaining components of the

                      Defendant’s sentence, including but not limited to any fine or restitution

                      and the length and conditions of supervised release, shall be imposed by

                      the Court after the presentation of evidence and/or argument by the

                      parties.

               b.     If the Court accepts the plea agreement, it must inform the Defendant that

                      the agreed upon disposition will be included in the judgment, and the

                      Court is bound by the terms of the plea agreement once the Court accepts

                      the plea agreement.

                       DEFENDANT’S ADDITIONAL AGREEMENT

       12.     The Defendant understands the Defendant’s obligation to provide the United

States Pretrial Services and Probation Office with truthful, accurate, and complete information.

The Defendant represents that the Defendant has complied with and will continue to comply with

this obligation.

       13.     Except under circumstances where the Court, acting on its own, rejects this plea

agreement, the Defendant agrees that, upon the Defendant=s signing of this plea agreement, the


                                                5
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 6 of 10




facts that the Defendant has admitted under this plea agreement as set forth above, as well as any

facts to which the Defendant admits in open court at the Defendant=s plea hearing, shall be

admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any

subsequent proceeding, including a criminal trial, and the Defendant expressly waives the

Defendant=s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

       14.     By signing this plea agreement, the defendant waives the right to withdraw the

defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)

the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for

requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

       15.     The Defendant recognizes that this plea agreement has already conferred a benefit

on the Defendant. Consequently, in return for the benefit conferred on the Defendant by

entering into this agreement, the Defendant agrees not to seek a downward departure or variance

from the specific sentence of 5 to 8 years as agreed to by the parties pursuant to Rule 11(c)(1)(C)

of the Federal rules of Criminal Procedure. If the Defendant, in violation of this paragraph,

should nevertheless seek a downward departure or variance, including a departure or variance




                                                 6
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 7 of 10




from the guideline Criminal History Category, the United States shall have the right to treat this

plea agreement as null and void and to proceed to trial on all charges before the Court.

                                        RESTITUTION

       16.     The parties agree that, as part of the Defendant=s sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim=s Restitution Act, 18 U.S.C. § 3663A.

                                 WAIVER OF APPEAL RIGHTS

       17.     The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a

defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the

Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,

including any fine, imposed in conformity with this Fed. R. Crim. P. 11(c)(1)(C) plea agreement,

as well as any order of restitution entered by the Court. The Defendant also waives the right to

appeal any sentence imposed below or within the Guideline range upon a revocation of

supervised release in this cause number. In addition, the Defendant agrees to waive any

collateral attack to the Defendant’s conviction(s) and any sentence, including any fine, pursuant

to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ, except on the issue of defense

counsel’s ineffective assistance.

                      GOVERNMENT’S ADDITIONAL AGREEMENT

       18.     Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:

               a.      Following sentencing, the United States will move to dismiss the

                       Indictment.




                                                 7
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 8 of 10




               b.      The United States will not bring additional criminal charges against the

                       Defendant arising out of the facts forming the basis of the present

                       information.

        19.    This agreement is limited to the United States Attorney’s Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.

                                       VOLUNTARY PLEA

        20.    The Defendant agrees and represents that this plea of guilty is freely and

voluntarily made and is not the result of force, threats, or promises (other than the promises set

forth in this agreement and any addenda). The Defendant also represents that the Defendant is

pleading guilty because the Defendant is in fact guilty.

                            VIOLATION OF PLEA AGREEMENT

        21.    The Defendant agrees that if the Defendant violates any provision of this

agreement, the United States may declare this agreement null and void, and the Defendant will

thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

statement, obstruction of justice, and any other crime committed by the Defendant during this

prosecution.

                                    SPECIAL ASSESSMENT

        22.    At the time of sentencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico




                                                  8
         Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 9 of 10




87102, a money order or certified check payable to the order of the United States District

Court in the amount of $ 100     in payment of the special penalty assessment described above.

                                ENTIRETY OF AGREEMENT

       23.     This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

                                 9th day of ______________,
       AGREED TO AND SIGNED this ____       April           2021.

                                                      FRED FEDERICI
                                                      Acting United States Attorney


                                                      _________________________________
                                                      FREDERICK MENDENHALL
                                                      Assistant United States Attorney
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87102
                                                      (505) 346-7274


        I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading g guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and volun
                                                          voluntary
                                                              u ta
                                                              un t ry one.


                                                      _________________________________
                                                      ____
                                                        ________________
                                                        ___             _ ______
                                                                               ___
                                                                               __
                                                      SYLVIA
                                                      SYLVI
                                                       YLVI
                                                       YL  V A BAIZ
                                                                BA
                                                                B AIZ
                                                      Attorneyy for the Defendant




                                                 9
Case 1:19-cr-04446-KWR Document 41 Filed 05/10/21 Page 10 of 10
